UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50362 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Rainier Pacific 401(k) Employee Stock Ownership Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Rainier Pacific Financial Group, Inc. 1498 Pacific Avenue Tacoma, Washington 98402 Financial Statements and Exhibits (a) Financial Statements The Rainier Pacific 401(k) Employee Stock Ownership Plan became effective as of January 1, 1998. Filed as a part of this report on Form 11-K are the audited financial statements of the Plan as of December 31, 2008 and 2007, and for the year ended December 31, (b) Exhibit 23 - Consent of Independent Registered Public Accounting Firm 2 SIGNATURES The Plan. Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Rainier Pacific 401(k) Employee Stock Ownership Plan /s/Waylin L. McCurley Trustee, Rainier Pacific 401(k) Employee Stock Ownership Plan Date: June 26, 2009 RAINIER PACIFIC 401(k) EMPLOYEE STOCK OWNERSHIP PLAN INDEPENDENT AUDITOR’S REPORT AND FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statement of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-11 SUPPLEMENTAL SCHEDULE Schedule H, Line 4i - schedule of assets (held at end of year) 12 REPORT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees Rainier Pacific 401(k) Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for benefits of the Rainier Pacific 401(k) Employee Stock Ownership Plan (Plan) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management.
